           Case 3:20-cv-00166-VAB Document 1 Filed 02/05/20 Page 1 of 6



UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT
                                               :
Juliet Stead,
                                               :
                                               : Civil Action No.: ______
                      Plaintiff,
      v.                                       :
                                               :
General Revenue Corporation; and               : COMPLAINT
                                               :
DOES 1-10, inclusive,
                                               :
                                               : February 5, 2020
                      Defendants.
                                               :
                                               :

      For this Complaint, the Plaintiff, Juliet Stead, by undersigned counsel,

states as follows:

                                      JURISDICTION

      1.        This action arises out of Defendants’ repeated violations of the Fair

Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), Connecticut

Consumers’ Collection Agencies Act, Conn. Gen. Stat. § 36a-800, et seq.

(“CCCPA”) in their illegal efforts to collect a consumer debt.

      2.        Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

      3.        Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in

that the Defendants transact business in this District and a substantial portion of

the acts giving rise to this action occurred in this District.

                                          PARTIES

      4.        The Plaintiff, Juliet Stead (“Plaintiff”), is an adult individual residing

in New Milford, Connecticut, and is a “consumer” as the term is defined by 15

U.S.C. § 1692a(3).
           Case 3:20-cv-00166-VAB Document 1 Filed 02/05/20 Page 2 of 6



      5.      Defendant General Revenue Corporation (“GRC”), is an Ohio

business entity with an address of 11501 Northlake Drive, Cincinnati, Ohio 45249,

operating as a collection agency, and is a “debt collector” as the term is defined

by 15 U.S.C. § 1692a(6).

      6.      Does 1-10 (the “Collectors”) are individual collectors employed by

GRC and whose identities are currently unknown to the Plaintiff. One or more of

the Collectors may be joined as parties once their identities are disclosed

through discovery.

      7.      GRC at all times acted by and through one or more of the Collectors.

                   ALLEGATIONS APPLICABLE TO ALL COUNTS

   A. The Debt

      8.      A financial obligation (the “Debt”) was allegedly incurred to an

original creditor (the “Creditor”).

      9.      The Debt arose from services provided by the Creditor which were

primarily for family, personal or household purposes and which meets the

definition of a “debt” under 15 U.S.C. § 1692a(5).

      10.     The Debt was purchased, assigned or transferred to GRC for

collection, or GRC was employed by the Creditor to collect the Debt.

      11.     The Defendants attempted to collect the Debt and, as such, engaged

in “communications” as defined in 15 U.S.C. § 1692a(2).

   B. General Engages in Harassment and Abusive Tactics

      12.     Within the last year, GRC began contacting Plaintiff in an attempt to

collect the Debt from a person unknown to her (the “Debtor”).



                                          2
         Case 3:20-cv-00166-VAB Document 1 Filed 02/05/20 Page 3 of 6



      13.    On or about December 2, 2019, Plaintiff informed GRC it was calling

her in error and that the Debtor was unknown to her.

      14.    GRC assured Plaintiff it would remove her number from its system.

      15.    Nevertheless, GRC continued placing calls to Plaintiff in an attempt

to contact the Debtor.

      16.    GRC’s actions caused Plaintiff a great deal of frustration and

annoyance.

   C. Plaintiff Suffered Actual Damages

      17.    The Plaintiff has suffered and continues to suffer actual damages as

a result of the Defendants’ unlawful conduct.

      18.    As a direct consequence of the Defendants’ acts, practices and

conduct, the Plaintiff suffered and continues to suffer from humiliation, anger,

anxiety, emotional distress, fear, frustration and embarrassment.

                                      COUNT I

              VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

      19.    The Plaintiff incorporates by reference all of the above paragraphs of

this Complaint as though fully stated herein.

      20.    The Defendants’ conduct violated 15 U.S.C. § 1692b(1) in that

Defendants contacted third parties and failed to identify themselves and further

failed to confirm or correct location information.

      21.    The Defendants’ conduct violated 15 U.S.C. § 1692b(1) in that

Defendants contacted third parties for purposes other than to confirm or correct

location information.



                                          3
         Case 3:20-cv-00166-VAB Document 1 Filed 02/05/20 Page 4 of 6



      22.     The Defendants’ conduct violated 15 U.S.C. § 1692c(a)(1) in that

Defendants contacted the Plaintiff at a place and during a time known to be

inconvenient for the Plaintiff.

      23.     The Defendants’ conduct violated 15 U.S.C. § 1692d in that

Defendants engaged in behavior the natural consequence of which was to

harass, oppress, or abuse the Plaintiff in connection with the collection of a debt.

      24.     The Defendants’ conduct violated 15 U.S.C. § 1692d(5) in that

Defendants caused a phone to ring repeatedly and engaged the Plaintiff in

telephone conversations, with the intent to annoy and harass.

      25.     The Defendants’ conduct violated 15 U.S.C. § 1692f in that

Defendants used unfair and unconscionable means to collect a debt.

      26.     The foregoing acts and omissions of the Defendants constitute

numerous and multiple violations of the FDCPA, including every one of the

above-cited provisions.

      27.     The Plaintiff is entitled to damages as a result of Defendants'

violations.

                                      COUNT II

  VIOLATIONS OF THE CONNECTICUT CONSUMERS’ COLLECTION AGENCIES
                  ACT, Conn. Gen. Stat. § 36a-800, et seq.

      28.     The Plaintiff incorporates by reference all of the above paragraphs of

this Complaint as though fully stated herein.

      29.     The Plaintiff is a “consumer-debtor” as defined by Conn. Gen. Stat. §

36a-800(2).




                                          4
         Case 3:20-cv-00166-VAB Document 1 Filed 02/05/20 Page 5 of 6



      30.     The Defendant is a “consumer collection agency” as defined by

Conn. Gen. Stat. § 36a-800(1).

      31.     The Defendants engaged in any activities prohibited by sections 36a-

800 to 36a-810, inclusive Conn. Gen. Stat. § 36a-805(a)(15).

      32.     The Plaintiff is entitled to damages as a result of the Defendants’

violations.

                                       COUNT III

     VIOLATIONS OF THE CONNECTICUT UNFAIR TRADE PRACTICES ACT,

                           Conn. Gen. Stat. § 42-110a, et seq.

      33.     The Plaintiff incorporates by reference all of the above paragraphs of

this Complaint as though fully stated herein.

      34.     The Defendants are each individually a “person” as defined by Conn.

Gen. Stat. § 42-110a(3).

      35.     The Defendants engaged in unfair and deceptive acts and practices

in the conduct of its trade, in violation of Conn. Gen. Stat. § 42-110b(a).

      36.     The Plaintiff is entitled to damages as a result of the Defendants’

violations.

                                 PRAYER FOR RELIEF

      WHEREFORE, the Plaintiff prays that judgment be entered against the

Defendants:

                 1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against the

                    Defendants;

                 2. Statutory damages of $1,000.00 pursuant to 15 U.S.C.

                    §1692k(a)(2)(A) against the Defendants;

                                           5
        Case 3:20-cv-00166-VAB Document 1 Filed 02/05/20 Page 6 of 6



               3. Costs of litigation and reasonable attorney’s fees pursuant to 15

                  U.S.C. § 1692k(a)(3) against the Defendants;

               4. Actual damages pursuant to Conn. Gen. Stat. § 42-110g;

               5. Actual damages from the Defendants for the all damages

                  including emotional distress suffered as a result of the

                  intentional, reckless, and/or negligent FDCPA violations in an

                  amount to be determined at trial for the Plaintiff;

               6. Punitive damages; and

               7. Such other and further relief as may be just and proper.

                  TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: February 5, 2020

                                      Respectfully submitted,

                                      By     /s/ Sergei Lemberg

                                      Sergei Lemberg, Esq.
                                      LEMBERG LAW, L.L.C.
                                      43 Danbury Road, 3rd Floor
                                      Wilton, CT 06897
                                      Telephone: (203) 653-2250
                                      Facsimile: (203) 653-3424
                                      Attorney for Plaintiff




                                         6
